DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2008215687).

Regarding claim 1, Yamamoto (JP2008215687) shows an indoor unit of an air-conditioning apparatus, the indoor unit (1, Fig. 1) comprising a front design panel (4, Fig. 1A/1B – the front design panel 4, which extends from the notation seen in Fig. 1B, to the bottom of the unit, as seen in Fig. 1A, is supported by base 2) in which a recess (5a, Fig. 1B) is formed as a suction port (10, Fig. 1) through which air is sucked (¶0012), the recess being depressed rearward from a front face (Fig. 1 – the front design panel 4 comprises of a front face) and extending in a width direction (Fig. 1/1B, ¶0012, Lines 1-3), the front design panel including a lower panel (Fig. 5 – the front design panel 5 comprises of a lower panel 5, extending in the width direction, below the recess) extending in the width direction below the recess (Fig. 5), an upper panel (Fig. 5 – the front design panel 5 comprises of an upper panel 5, extending in the width direction, above the recess) extending in the width direction above the recess (Fig. 5), and a connecting portion (5d, Fig. 5) connecting a back side of the lower panel and a back side of the upper panel (Fig. 5), the connecting portion including a bottom wall (see Annotated Figure 1) extending rearward from the lower panel (Fig. 5), and an inner wall (see Annotated Figure 1) extending upward from the bottom wall (Fig. 5) and connecting to the upper panel (Fig. 5), the bottom wall being located below an upper edge of Annotated Figure 2 – Yamamoto shows the connecting portion 5d in Fig. 5, however, this element is missing from Fig. 6; Annotated Figure 2 has circles in Fig. 5 where the connecting portion 5d connects to the upper and lower panels 5,and those connection points have been replicated onto Fig. 6 along with a replication of the connecting portion 5d where it would be in Fig. 6, to show where a light traveling along a line connecting a lower end of the upper panel and the upper edge of the lower panel and is reflected off of the bottom wall onto a position on the inner wall), the position being below a horizontal line passing through the upper edge of the lower panel (see Annotated Figure 2).  


    PNG
    media_image1.png
    518
    849
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    847
    645
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 3, Yamamoto shows wherein the bottom wall is inclined downward in a direction behind the lower panel (Fig. 5 – the bottom wall 5d is inclined in a downward direction, as it moves to the lower panel, as it is located behind the lower panel).  

Regarding claim 4, Yamamoto shows wherein the connecting portion further includes bridging portions (see Annotated Figure 1) provided at opposite ends of the bottom wall and the inner wall (see Annotated Figure 1 – as the Applicant claims to show bridging portions 14c in Figure 9, provided on opposite ends of the bottom wall and the inner wall, by showing the bridging portions 14c being arranged above the bottom wall 14a, and to be opposite of the inner wall 14b, by showing the bridging portions being a contiguous part of the same material, also located above the inner wall 14b, as does Yamamoto show in Annotated Figure 1, the bridging portions provided at opposite ends of the bottom wall and in the inner wall), extending behind the bottom wall and the inner wall (Fig. 5 – as the Applicant has shown the bridging portions 14c to extend behind the bottom wall 14a, and to evenly meet at the inner wall 14b in Fig. 9, as does Yamamoto show the bridging portions are extended both behind the bottom wall and behind the inner wall) and connecting the lower panel and the upper panel with each other (Fig. 5 – the bridging portions both connects to the lower panel 5, and the upper panel 5, with the bridging portions connected to/has the upper panel 5 resting on them).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762